Title: To Thomas Jefferson from the Subaltern Officers of the Guard Regiment at Albemarle Barracks, 7 February 1781
From: Subaltern Officers
To: Jefferson, Thomas


Albemarle Barracks, 7 Feb. 1781. “We the Subalterns of the Regiment of Guards beg leave to lay before your Excellency our grievencies Respecting our Rank. We have been in the Said Regiment for two years, and, some of us have been intitled to promotions for upwards of twelve months from many Resignations and other circumstances.” Knowing that Col. [Francis] Taylor has written to TJ on the subject, the officers have waited patiently for an answer but received none. They now wish their case may be considered or they cannot continue in service, “as there is three company in the Regiment Commanded by Subalterns only. We think that every lieutenant is intitled to a Captaincy and each Ensign to a Lieutenancy.”
